Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-4 of our report dated March 13,2014 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appears in JMP Group Inc.'s Annual Report on Form 10-K for the year ended December 31,2013. We also consent to the reference to us under the heading “Experts” in such Registration Statement. PricewaterhouseCoopers LLP San Francisco, California October 29, 2014
